UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 23, 2011 MAXLIFE FUND CORP. (Exact Name Of Registrant As Specified In Charter) Wyoming 333-138298 98-0505734 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 45 Sheppard Avenue East, Suite 900 North York, Ontario Canada M2N 5W9 (Address of Principal Executive Offices) 416-200-0657 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement On March 23, 2011, (the “Effective Date”) Maxlife Fund Corp. (the “Company”) terminated a Life Settlement Portfolio Purchase and Sale Agreement (the “Agreement”) between the Company and Trinity Life Settlement, LLC (“Trinity” or the “Seller”) entered into on December 16, 2010. The Agreement was terminated because the Company was unable to obtain the necessary funding needed to complete the purchase of a portfolio of early life settlements. There are no material early termination penalties incurred by the Company. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Life Settlement Portfolio Purchase and Sale Agreement (incorporated by reference to Form 8-K filed on December 21, 2010). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized MAXLIFE FUND CORP. Date:March 23, 2011 By: /s/Bennett Kurtz Bennett Kurtz Chief Executive Officer, Chief Financial Officer
